DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Appeal Brief filed June 27, 2022 has been considered.  Claims 1, 3, 4, 10, 11, 12, and 13 remain pending in the application.  
Applicant’s arguments, filed June 27, 2022, with respect to:
Independent claim 1 and dependent claims 3-4; see pages 12-24
Independent claim 10 and dependent claims 11-12; see pages 24-26
Independent claim 13; see pages 26-29
have been fully considered and are persuasive.  The rejection of claims 1, 3-4, and 10-13 have been withdrawn. 
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or fairly suggest the latch assembly as claimed in independent claims 1, 10, and 13 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight. 
Regarding claims 1, 10, and 13, the prior art of record, Lin (US 20170081883) and Slaybaugh et al. (US 5169185), teaches latch assemblies relevant to the claimed invention, but fails, both individually and in combination, to teach a latch assembly with each and every limitation of the claims.
Specifically, the prior art of record does not teach or suggest a latch assembly comprising an actuating assembly wherein a first distance is defined between said driving member connector point and said first mounting point when said driving member is in said driving member latch position; a first latch assembly wherein a second distance is defined between said first driven member connector point and said second mounting point when the first driven member is in said first driven member latch position; wherein said first distance is generally equal to said second distance when said first latch assembly is connected to said actuating assembly and said first latch is in said latch position; and a second latch assembly wherein a third distance is defined between said second driven member connector point and said third mounting point when said second driven member is in said second driven member latch position; wherein said first distance is generally equal to said third distance when said second latch assembly is connected to said actuating assembly and said second latch is in said latched position, and wherein said second distance is generally equal to said third distance when said first and second latch assemblies are not connected to said actuating assembly.  
While Lin teaches a latch assembly with an improved and simplified structure which is easily and quickly assembled (or disassembled) and Slaybaugh teaches different latches working with the same actuator, one of ordinary skills in the art would not find it obvious to modify the Lin’s structure to accommodate Slaybaugh’s different latches while maintaining the matching distances from Lin’s identical latches as claimed in the instant application without the use of impermissible hindsight and/or destroying the references.  Therefore, the prior art of record does not disclose the claimed latch assembly.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675